Citation Nr: 1136548	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO. 08-23 474	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.

2. Whether new and material evidence has been received to reopen a claim for dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).

3. Whether new and material evidence has been received to reopen a claim for an effective date prior to January 28, 1985 for a total disability rating based on individual unemployability due to service -connected disability (total rating). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active service from March 1969 to March 1971 and from January 1977 to January 1979. The appellant is the Veteran's surviving spouse. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The appellant and her daughter testified in support of the claims at a hearing in Washington D.C. in June 2010. A copy of the transcript is contained in the claims folder. 

In December 2010, the undersigned signed a remand directive to the RO through the Appeals Management Center (AMC) in Washington, D.C. The remand directives did not account for the arguments of the appellant voiced during the June 2010 hearing and as noted below constitute a violation of due process of law. 


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).  

Although this matter came before the Board as certified for the three issues on the title page of this action, during the June 2010 hearing the appellant through her representative essentially withdrew these issues and moved to revise an August 1997 Board decision under the provisions of 38 C.F.R. § 20.1400. 

The Board remanded the claims in December 2010. In due course of subsequent proceedings, the appellant through her representative has essentially argued that the appellant's due process rights were not satisfied, and has submitted further argument in support of the motion to revise under 38 C.F.R. § 20.1400. 

The Board has determined that the appellant's due process rights were not satisfied, and accordingly, the December 2010 Board remand is vacated. 

Separate actions dismissing the appellant's claims as on the title page of this Order, and addressing the motion to revise the August 1997 Board decision will be issued following this order.




	____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals




